 494DECISIONS OF NATIONAL LABOR RELATIONS BOARD9.The-employees involved in the complaint were in bad standing for noncom-pliance with the lawful union-security provision of the contract.10.The so-called hot cargo clause in the May 20, 1960,memorandum of agree-ment does not affect the validity of the balance of the contract.Section 8(e)merelydirects that the contract"shall beto such extentunenforceable and void."The bal-ance of the contract,including the union-security clause,isnot affected.SeeN.L.R.B.v. Rockaway News Supply Company, Inc.,345 U.S. 71, where the SupremeCourt held that the Board,in an unfair labor practice case,had no sanction in law todisregard a separability clause in a contract.InRockaway News,the Supreme Court ruled that the fact that a contract con-tained an invalid union-security clause, did not authorize the Board to disregard thecontract entirely in determining the propriety of a discharge of an employee there-under,when the agreement contained a separability clause.The employee was dis-charged for breaching the clause in the contract that employees shall not refuse tocross a picket line of another union.The Supreme Court stated(345 U.S. at 79):The total obliteration of this contract is not in obedience to any command of thestatute.It is contrary to commonlaw contract doctrine.It rests upon no de-cision of this or any other controlling judicial authority.We see no soundpublic policy served by it.Realistically,if the formal contract be stricken, theenterprise must go on-labor continues to do its work and is worthy of somehire.The relationship must be governed by some contractual terms.There isno reason apparent why terms should be implied by some outside authority toto take the place of legal terms collectively bargained.The employment con-tract should not be taken out of the hands of the parties themselves merely be-cause they have misunderstood the legal limits of their bargain,where theexcess may be served and separately condemned as it can here.In the instant case not only does the contract contain a separability clause(article25) but Section 8(e) of the Act provides for a separability clause of its own.Thehot cargo clause does not affect the validity of the union-security clause.CONCLUSIONS OF LAW1.The Respondent Employer,AmericanFeed Company,is and hasbeen at alltimes material herein an employer engaged in commq,ce within the meaning ofSection 2 (2), (6), ,and(7) of the Act.2.TheRespondent Union,Merchandising and Distribution Employees UnionLocal 210,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersof America,Ind., is and'has been at all times material herein a labororganization within the meaning of Section2(5) of the Act.3.The employees named in the complaint and alleged to be or to have beenillegally discharged were properly and legally discharged pursuant to the lawfulunion-securityprovision contained in boththe 1959-60 and 1960-62 agreements.4.TheRespondent Employer has not engaged in and is not engaging in unfairlaborpractices in violation of Section 8(a)(1), (2),and (3)of the Act, as allegedin the complaint.5.TheRespondent Union has not engaged in and is not engaging in unfair laborpractices within the meaning of Section8(b) (1) (A)and Section8(b) (2) of the Act,as alleged in the complaint.6.The consolidated complaint herein should be dismissed in its entirety.[Recommendations omitted from publication.]H. E. Fletcher Co.andUnited Stone and Allied Product Work-ers of America, AFL-CIO.Case No. 1-CA-3438.November 20,1961DECISION AND ORDEROn August 15, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor134 NLRB No. 48. H. E. FLETCHER CO. "495,practices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report-attached hereto.Thereafter,the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report,the exceptions and the brief,and the entire record in,this case,and hereby dismisses the complaint in its entirety for thefollowingreasons.The complaint alleged and the Trial Examiner found that Respond-ent violated Section 8 (a) (3) of the Act by discriminatorily refusing-to grant James Keenan a wage increase in January 1961. Recordevidence discloses that, on or about January 7, 1961, Keenan wasinformed by his supervisor that he had recommended Keenan for a"dime raise"and that several weeks might elapse before it was reflectedin Keenan's pay.When the raise was not forthcoming after the pas-sage of a month,Keenan asked the foreman what had happened tothe raise and was told that it had been "turned down from up above."'To support his findingthatRespondent was discriminatorily moti-vated in refusing to grant the increase, the TrialExaminer relied uponthe facts that Keenan had become president of a local of the ChargingUnion in 1958; that charges had been filed against Respondent alleg-ing that Keenan had been unlawfully demoted from his job as machine,polisher, which charges were informally settled in 1959 pursuant to;which Keenan was reinstated to this job;that Keenan had been a,"major witness" at a hearing in May 1960 in a case in which Respond-ent had been found to have violated Section 8(a) (5) of the Act; thatapproximately 125 employees had received wage increases during the,period in which Keenan's raise had been withheld; and that Keenanhad not received a raise for 8 years.The Respondent contends,inter-alia,that Keenan was not promoted in January 1961 because his job,did not require the versatility which would warrant a higher wage,rate than that already established for the position.The record discloses that, in settling the charges filed in 1959 and;reinstating Keenan to his job as machine polisher, Respondent didnot thereby admit that its action with respect to Keenan was unlawful.Moreover,althoughKeenan testified in the unfair labor practice.proceeding in 1960, there is no independent evidence that Respond-ent's refusalto granthim a wage increase was impelledby the givingof such testimony.Further, while 125 other employees did receivewage increases during the times here material,there is nothing in_ 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record to suggest that the selection of these employees for wageincreases was designed to reward nonadherence to the Charging Union,or to punish Keenan for his activities on its behalf.Rather, the rec-ord indicates that these employees were selected to receive wage in-creasesbased primarily upon job versatility factors.Finally, althoughKeenan had not received a raise for 8 years preceding the hearing inthis case, Keenan had gone without a wage increase for 5 years duringthis period, prior to the advent of the Union and Keenan's activities onits behalf.While the issue is not entirely free from doubt, we believe that thefacts adduced by the General Counsel and relied upon by the TrialExaminer, viewed separately or considered as a whole, are insufficientto warrant the finding that the General Counsel has sustained theburden of proving by a preponderance of the evidence that Respond-ent discriminatorily deprived Keenan of a wage increase.Accord-ingly, we shall dismiss the complaint in its entirety.[The Board dismissed the complaint.]CHAIRMAN MCCULLOCH dissenting :I would adopt the Trial Examiner's findings.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge in the above-entitled case having been filed and served,a complaint andnotice of hearing thereon having been issued and served by the General Counsel.of the National Labor Relations Board,and an answer having been filed by theRespondent Employer, a hearing involving allegations of unfair labor practicesin violation of Section 8(a)(1) and(3) of the NationalLaborRelations Act, asamended,was held in Boston,Massachusetts,on July 20,1961,before the dulydesignated Trial Examiner.At the hearing all parties were represented by counsel and were afforded fullopportunity to present evidence pertinent to the issues, to argue orally,and to filebriefs.Briefs have been received from General Counsel and the Respondent.Attached to his brief a motion for correction of the record in certain respects wasreceived from counsel for the Respondent.Following its receipt the same counselforwarded a letter from General Counsel,joining in certain proposed corrections,stating that he had no recollection as to certain others, but in effect objecting toNo. 10 of the motion. Said motion is hereby granted,except as to No. 10, and isherebymade apart of the record.Disposition of the Respondent's motion to dismiss the complaint,upon whichruling was reserved at the hearing,ismade by the following findings, conclusions,and recommendations.Upon the record thus made, and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTH. E. Fletcher Co. isa Massachusettscorporationhaving its principal office andplace of businessatWest Chelmsford;Massachusetts,whereit is engaged in theprocessingof granite.During 1960 the Respondent sold and shipped granite and relatedproducts valuedatmore than $50,000 to point outside theCommonwealthof Massachusetts.The complaint alleges, the answer admits,and it is here found that the Respondentis engaged in commerce within the meaning ofthe Act. H. E. FLETCHER CO.If.THE LABOR ORGANIZATION INVOLVED497United Stone and Allied Products Workers ofAmerica, AFL-CIO, is a Jabororganization admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Settingand issuesThe sole questionfor resolution here is whether the evidence sustains GeneralCounsel's claim that employee James H. Keenan was unlawfully, to discourageunion membership and activity, denied a wageincreasein January 1961. In itsanswer the Respondent concedes the fact of the refusal but denies its unlawfulnature.B. The relevant factsThe following facts are undisputed:(1)At the time of the hearing Keenan-had about 18 years of service senioritywith the Respondent and was one of the Respondent's most skilledemployees as amachine polisher.(2) Since the summer of 1958 'Keenan has been the president of Local 168 ofthe Charging Union, which he helped to organize and which thereafter was certifiedby the Board as the collective-bargaining representative of employees in an appro-priate unit.(3)After several months of negotiations a strike occurred in which Keenan-participated.(4)Charges were filed in Case No. 1-CA-2723, et al., and in July 1959 -theRespondent and the Regional Director for the First Region of the Board executeda settlement agreement which, among other things, provided for an award of back-pay to Keenan and reinstatement to his "former or substantially equivalent" position.(5) Pursuant to the settlement agreement Keenan was reinstated to his job asmachine polisher (from which he had been demoted with pay cut) and the strikeended.(6)After the return to work Keenan continued to participate, as union president,in contract negotiations with the Respondent.(7)Out of such unsuccessful negotiations stemmed a charge, complaint, andhearing in Case No. 1-CA-3134, and a Board decision concluding that the Respond-ent had violated Section 8(a)(1) and (5) of the Act (131 NLRB 474).Keenanwas a major witness at this hearing, conducted in May 1960.(8)On or about January 7, 1961, Keenan was informed by his foreman, FrancisClark, that he had "put" him in for a "dime raise" but that it might be a couple ofweeks before it would appear in his pay envelope.(9)About a month later Keenan asked Clark, in effect, why the raise had notcome through.Clark told him it had been "turned down from up above."(10)At the time of the hearing in these proceedings it had been about 8 yearssince Keenan had received an increase in pay.(11)Company records in evidence show that during a period from Septem-ber 1960 to March 1961 about 125 employees were granted wage increases rangingfrom 5 cents to 30 cents an hour.C. ConclusionsThe Respondent claims that Keenan was refused an increase for two reasons:(1) "the job Mr. Keenan was performing did not require more versatility than wasalready covered by the evaluation which established the $2.00 wage rate which heis now getting," and (2) "Mr. Keenan was required by the Settlement Agreement towork on rubbing, honing and polishing, as long as the Company had any rubbing,honing and polishing available for him to do.As a consequence, no other workassignment was given, or was open to him." IThe Trial Examiner finds no merit in either or both of the reasons claimed by theRespondent.The company records above referred to show clearly that many em-ployees during the material period were granted even larger increases than Clarkrecommended for Keenan and for many other reasons than "versatility" of the "Job "Employees were granted increases for "improved work," "merit," and doing variousother jobs than called for in their classification, as did Keenan.i Quotations are from the Respondent's brief630849-62-vol. 134-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe attempt by the Respondent to place the onus of its own failure to provideKeenan with the "same or substantially equivalent"position in compliancewith thesettlement agreement, above referred to, borders on the absurd.It is equivalent,in the opinion of theTrialExaminer,to the resentfulact of a child who, instructedto "go straight home from school,"proceedsliterally and lineally to wade throughpuddles, flower gardens,and traffic.While it may well be true thatthere was lesswork for him to doas a "machine polisher" after his reinstatement,no credible rea-son wasoffered bythe Respondent for not utilizingin other work the skilledservicesof an employee with 18 years' experience.In substantial respects the Respondent'sactionin this case is similarto that de-scribed inN.L.R.B. v. Walt Disney Productions,146 F. 2d 44 (C.A. 9), where theemployer, following a similar settlement agreement,put its top animator in a separateoffice withnothing to do.The TrialExaminer is convinced and finds, in view of the facts and circumstanceshereindescribed,that the claimsof theRespondent are but mere pretexts,and thatthe realreason Keenan was refused an increase was in retaliationfor his unionleadershipand activity.Suchdiscriminationisclearly in violation of Section8(a) (1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section 1, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engagingin unfair laborpractices, the TrialExaminer will recommend that it ceaseand desist therefrom andtake affirmative action to effectuate the policiesof the Act.Itwill be recommendedthat theRespondentmake whole employeeJames Keenanfor anyloss of pay sufferedby reasonof the discriminationagainst him by paymentto him of a sum of money equalto that which he normally would have receivedabsent the discriminatory refusalto grant him the wageincreasein January 1961.Upon the basisof the foregoing findings offact, and uponthe entirerecord in thecase,the TrialExaminer makes the following:CONCLUSIONS OF LAW1.United Stone and Allied Products Workers of America, AFL-CIO, is a labororganization within the meaning ofSection 2(5) of the Act.2.By discriminatorily refusing employee James Keenan a raise in January 1961, todiscourage membership in and activity on behalf of the above-named labor organiza-tion, and thereby interfering with, restraining, and coercing employees in the exerciseof rights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) and (3) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]ElectricalWorkers Local Union No.73andNortheasternWashington-Northern Idaho Building and ConstructionTrades CouncilandNorthwestern Construction ofWash-ington,Inc.CasesNos. 19-CC-137 and 19-CC-138.Novem-ber 20, 1961DECISION AND ORDEROn September 6,1960, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding that134 NLRB No. 46.